DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 21-26 are amended. Claims 27-45 are cancelled. Claims 46-63 are newly added. Thus, claims 21-26, 46-63 are pending in this instant application. Pursuant to amendments made the interpretation under 35 § 112 (f) for claims 11-20 is hereby withdrawn. Pursuant to amendments and cancellations made, the 35 USC § 112 (b) rejections made in the previous Office Action is hereby withdrawn.
 					Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. The added limitation of dispatch routine based on firmware-based routine is taught in Du et al. (2007/0273698). For details see rejection below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Although the claims at issue are not identical, they are not patentably distinct from the corresponding claims of the patent because the subject matters are same and the claims of the instant application are an obvious variant of the Patent. Furthermore, scope of the claims in the instant application are met and encompassed by the corresponding claims of the Patent.
The apparent difference in the claims’ recitation as listed above is simply emanating from the way or choice of wording used in reciting the claims, but the material recited therein is considered substantively equivalent, met and encompassed by the respective claims of the Patent.
 Claims 21-26, 46-63 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8-12, 14-20, 1-5, 7 respectively of U.S. Patent No. US 10, 402, 224 in view of claim 4 of the patent.
Although the claims at issue are not identical, they are not patentably distinct from each other because, the subject matters are same and the claims of the instant application are an obvious variant of the Patent. Furthermore, scope of the claims in the instant application are met and encompassed by the corresponding claims of the Patent US 10, 402, 224.
 The apparent difference in the claims’ recitation as listed above is simply emanating from the way or choice of wording used in reciting the claims, but the material recited therein is considered substantively equivalent, met and encompassed by the respective claims of the Patent.
 

Claim 4 of the patent recites scheduling algorithm can be converted to a firmware-based converted algorithm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the claims 1, 8, 14 of Patent # 10, 402, 224 in view of claim 4 of the patent to make the dispatcher routine a firmware based routine, because combining subject matters of claim elements according to known method ready for improvement to yield predictable results is obvious.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

Claims 26, 51, 57, 63 are recites the limitation "flexible dispatch routines" in plural format in claim scope. There is insufficient antecedent basis for this limitation in the claim, since in the base claim "flexible dispatch routine" is used in singular format.
For Examination purpose, the singular format, is understood claimed throughout the Application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 21, 46, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Y. Huang, Y. Tseng, H. Kuo, T. Yen and B. C. Lai, "A Locality-Aware Dynamic Thread Scheduler for GPGPUs," 2013 International Conference on Parallel and Distributed Computing, Applications and Technologies, Taipei, 2013, pp. 254-258, doi: 10.1109/PDCAT.2013.46, hereinafter Huang) in view of Du et al. (2007/0273698, hereinafter Du).
Regarding claim 21, Huang discloses an apparatus (GPGPU simulator, Experimental Setup in page 256, Col. 2, last ¶) comprising:
one or more processors including a graphics processor (GPGPU-Sim is configured to model NVIDIA’s QUADRO FX5800, Experimental Setup in page 256, Col. 2, last ¶), the one or more processors to:
prepare, a flexible dispatch routine based on a scheduling routine associated with an application (In the beginning, thread groups are formed based on application characteristics and assigned to the same TAB if two groups have significant data sharing (Fig. 1(c)). The proposed locality aware scheduler dispatches tasks according to the runtime information. – page 255, Col. 2, ¶3. Portion of the SW code determines the “thread groups are formed based on application characteristics” is understood as ‘scheduling routine associated with an application’); and
dynamically schedule and launch, threads based on the flexible dispatch routine (Title, This paper proposes a dynamic thread scheduler which co-optimizes both the data locality and load balance on a GPGPU –Abstract.
The proposed locality aware scheduler dispatches tasks according to the runtime information. After the TAB assignment, if the loading between different TABs is already well balanced, the scheduler simply assigns thread groups to the corresponding core from the assigned TAB. On the other hand, if the loading between TABs is imbalanced, the scheduler starts to evaluate the potential benefits of stealing work from other TABs. At the same time, the scheduler also evaluates the degradation of data locality when stealing works from other TABs – page 255, Col. 2, ¶3.
The proposed approach adopts a dynamic thread group scheduler to dispatch tasks to cores. Whenever a core finishes all its assigned works and turns to be idle, the scheduler will consider the possibility to steal works from other TABs to the idle core –
Page 256, Col. 1, ¶1.
Portion of the simulator code that schedules the threads dynamically, is understood as thread scheduling unit).
Huang is not found disclosing explicitly that the, wherein flexible dispatch routine, is based on a firmware based routine.
 	However Du discloses that thread scheduler may be implemented firmware and/or software modules (¶0057).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Huang to make the dispatcher routine a firmware based routine as disclosed by Du, because combining prior art 
Regarding method claim 46 and system claim 58, although wording is different, the material is considered substantively equivalent to the apparatus claim 21 as described above (for system claim 58, memory GDDR and/or Caches are coupled to the GPGPU structure as shown in fig. 2 of Huang).
Claims 26, 51, 63 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view Du in view of Bakhoda (Bakhoda, Ali, et al. "Analyzing CUDA workloads using a detailed GPU simulator." 2009 IEEE International Symposium on Performance Analysis of Systems and Software. IEEE, 2009, hereinafter Bakhoda) and further in view of Juffa et al. (US 8,860,741, hereinafter Juffa).
Regarding claim 26, Huang in view of Du discloses the apparatus of claim 21, wherein the flexible dispatch routines are stored at memory associated with the graphics processor (Du: ¶0057) except, wherein the graphics processor is co-located with an application processor on a common semiconductor package.
Huang discloses that the results is obtained from a GPGPU simulator based on the system described in Bakhoda (page 256, ‘Experimental Setup’). Bakhoda discloses the GPU structure in fig. 1, where GPGPU in Simulation land is a co-processor of CPU (page 164, section 2.1, ‘Baseline Architecture’, ¶1).
Huang in view of Bakhoda however falls short of disclosing that CPU and GPU is manufactured on a common semiconductor package.
abstract), where CPU and GPU are bound on a single SoC structure (fig. 4, Col. 3, lines 10-13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to implement the simulated GPGPU structure of Huang and Bakhoda in a SoC structure of Juffa, to obtain, wherein the graphics processor is co-located with an application processor on a common semiconductor package, because, it is a well-known structure used in the art yielding predictable results.
Regarding method claim 51 and 63 although wording is different, the material is considered substantively equivalent to the apparatus claim 26 as described above.
Claims 52 and 57 is rejected under 52 U.S.C. 103 as being unpatentable over Huang in view Du and further in view of Official Notice.
Regarding claim 52, Huang in view of Du discloses, preparing a flexible dispatch routine based on a scheduling routine associated with an application; and dynamically scheduling and launching threads based on the flexible dispatch routine, wherein the flexible dispatch routine is based on a firmware-based routine (see substantively equivalent claim 21 & 46 rejections above).
Huang is not found disclosing explicitly, at least one machine-readable storage medium comprising a plurality of instructions, executed on a computing device, to facilitate the computing device to perform operations, for which Examiner is taking Official Notice.
.
Allowable Subject Matter
Claims 22-25, 47-50, 53-56, 59-62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also, notice the double patenting rejection above.
 	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 22, none of the prior arts of record, either alone or in a reasonable combination is found disclosing, the apparatus of claim 21, wherein the one or more processors are further to detect the scheduling routing, and perform load-balancing of components associated with streaming microprocessors of the graphics processor, wherein the components include one or more of the threads, barriers, caches, and shared local memories (SLMs).

Regarding claim 23, none of the prior arts of record, either alone or in a reasonable combination is found disclosing, the apparatus of claim 21, wherein the one or more processors are further to: track availability of the components; and check on kernels to offer modifications to the scheduling routine and offer the modifications to one or more user interfaces at one or more computing device accessible to one or more users.
Regarding claim 24, none of the prior arts of record, either alone or in a reasonable combination is found disclosing, the apparatus of claim 21, wherein the one or more processors are further to convert the scheduling routine into the firmware-based routine.

Regarding claim 25, none of the prior arts of record, either alone or in a reasonable combination is found disclosing, the apparatus of claim 21, wherein the one or more processors are further to: prepare a flexible walker dispatch routine for walking patterns based on the firmware-based routine; and dynamically launch the walking patterns based on the flexible walker dispatch routine.

Claims 47, 53, 59 are objected for having similar allowable subject matter as in claim 22 discussed above.
Claims 48, 54, 60 are objected for having similar allowable subject matter as in claim 23 discussed above.
Claims 49, 55, 61 are objected for having similar allowable subject matter as in claim 24 discussed above.
Claims 50, 56, 62 are objected for having similar allowable subject matter as in claim 25 discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742.  The examiner can normally be reached on MThF 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/NURUN N FLORA/            Primary Examiner, Art Unit 2619